DETAILED ACTION
	This Office action is responsive to the Applicant’s communication filed 21 April, 2021. In view of this filing, claims 1-12 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murukami (JP 2005/183410 A), hereinafter referred to as Murukami.
Regarding claim 1, Murkukami teaches an electronic device (30), comprising (Murukami Fig. 2; page 3, paragraph 4: circuit module 30)
a substrate having a first substrate portion (1) and a second substrate portion (8) that is arranged at a position facing the first substrate portion; (Murukami Fig. 2; page 3, paragraph 4: printed circuit board 1 and mother board 8)
a plurality of potential wirings (5a) which are connected to the first substrate portion (1) and to the second substrate portion (8) and which have an arbitrary potential; and (Murukami Fig. 2; page 3, bottom paragraph: grounded terminals 5a are connected to substrate 8 and printed board 1)
(Murukami Fig. 2; page 4, first paragraph: signal terminals 5b connected to printed circuit board 1 and substrate 8 by soldering)
the first substrate portion (1) has a mounting region (7b) of an electronic component (6) on a side of a surface facing the second substrate portion (8). (Murukami Fig. 2; page 3, third paragraph: substrate 1 has component 6 mounted on component terminal 7b)

    PNG
    media_image1.png
    230
    405
    media_image1.png
    Greyscale

Murukami Figure 2
Regarding claim 2, Murkukami teaches the electronic device (30) according to claim 1 (see above), wherein the plurality of potential wirings (5a) are arranged on an outer side of the mounting region (7b) so as to surround at least a part of the mounting region (7b). (Murukami Fig. 2: terminals 5a surround component 6 mounted on component terminal 7b)
Regarding claim 3, Murkukami teaches the electronic device (30) according to claim 1 (see above), further comprising an electronic component (6) to be mounted to the mounting region (7b). (Murukami Fig.2; page 3, third paragraph: substrate 1 has component 6 mounted on terminal 7b)
Regarding claim 4, Murkukami teaches the electronic device (30) according to claim 1 (see above), wherein the plurality of potential wirings (5a) are arranged adjacent to the mounting region (7b). (Murukami Fig.2: terminals 5a and 5b arranged adjacent to component 6 mounted on component terminal 7b)
Regarding claim 5, Murkukami teaches the electronic device (30) according to claim 1 (see above), further comprising a connecting component (4) that is arranged between the first substrate portion (1) and the second substrate portion (8), wherein (Murukami Fig. 2; page 3, last paragraph: board 4 is for connection of substrates 1 and 8)
the connecting component (4) has a base material with insulating properties, and (Murukami Fig. 2: terminal 5a is a ground and 5b is a signal, therefore it is inherent that connector 4 is insulating because a conductive material in connector 4 would ground the signal terminal 5b)48SYP329132US01
the plurality of potential wirings (5a) and the plurality of signal wirings (5b) are arranged inside the base material (4). (Murukami Fig. 2; page 3, last paragraph: connector 4 provided with terminals 5a and 5b)
Regarding claim 8, Murkukami teaches the electronic device (30) according to claim 1 (see above), further comprising a first conductive layer (11e) that is provided in the first substrate portion (1), wherein the first conductive layer (11e) is connected to the potential wirings (5a). (Murukami Fig. 2; page 3, paragraph 5: conductive layers 11a-11f in first substrate 1; Fig. 2; page 3, last paragraph: terminal 5b connected to conductive layer 11e in substrate 1)
Regarding claim 9, Murkukami teaches the electronic device (30) according to claim 1 (see above), further comprising a second conductive layer (9a) that is provided in the second substrate portion (8), wherein the second conductive layer (9a) is connected to the potential wirings (5a). (Murukami page 6, third paragraph: layer 9a can be in substrate 8; page 3, last paragraph: terminal 5a connected to conductive layer 9a)
Regarding claim 12, Murkukami teaches a connecting component (4) to be arranged between a first substrate portion (1) and a 49SYP329132US01 second substrate portion (8) that face each other, the connecting component (4) comprising: (Murukami Fig. 2; page 3, last paragraph: board 4 is for connection of substrates 1 and 8)
a base material (4) having a first surface and a second surface that is arranged on a side opposite to the first surface; (Murukami Fig. 2; page 3, last paragraph: connector 4 has top and bottom surfaces)
a plurality of potential wirings (5a) which are provided inside the base material (4) and which have an arbitrary potential; and (Murukami Fig. 2; page 3, bottom paragraph: grounded terminals 5a are connected to substrate 8 and printed board 1)
a plurality of signal wirings (5b) which are provided inside the base material (4) and to which a signal is supplied, wherein (Murukami Fig. 2; page 4, first paragraph: signal terminals 5b connected to printed circuit board 1 and substrate 8 by soldering)
one end of the potential wirings (5a) and one end of the signal wirings (5b) are respectively exposed from the first surface and (Murukami Fig. 2; page 3, last paragraph: terminals 5a exposed by through holes in connector 4)
another end of the potential wirings (5a) and another end of the signal wirings (5b) are respectively exposed from the second surface. (Murukami Fig. 2; page 3, last paragraph: terminals 5b exposed by through holes in connector 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 2002/0075096 A1), hereinafter referred to as Anthony.
Regarding claim 6, Murukami teaches the electronic device according to claim 5 (see above), but does not teach that the connecting component further includes a conductive layer that is provided inside the base material, and
the conductive layer is connected to the potential wirings. 

    PNG
    media_image2.png
    338
    351
    media_image2.png
    Greyscale

Anthony Figure 1
Anthony does teach that the connecting component further includes a conductive layer (14) that is provided inside the base material (10), and (Anthony Fig. 1: filter 10 has conductive plates 14 disposed inside the package)
the conductive layer (14) is connected to the potential wirings. (Anthony Fig. 1: conductive plates 14 are grounded)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Murukami with the intermediate grounding plate taught by Anthony because the metallized grounded plates of Anthony inside the package provide the benefit of improved electromagnetic shielding (Anthony Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 5,971,804 A), hereinafter referred to as Gallagher et al.
Regarding claim 7, Murukami teaches the electronic device (30) according to claim 1 (see above), but does not teach that a line width of the potential wirings is wider than a line width of the signal wirings.
Gallagher et al. does teach that a line width of the potential wirings (262R) is wider than a line width of the signal wirings (262F). (Gallagher et al. Col. 16, lines 19-24: return conductor 262R is a ground plane for the signal conductor 262F and should therefore be wider than the signal conductor 262F)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the wires of Murukami as taught by Gallagher et al. because when the ground wire is thicker than the signal wire, the ground is more effective at reducing interference (Gallagher Col. 16, lines 25-33).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2016/0050750 A1), hereinafter referred to as Rogers et al.
Regarding claim 10, Murukami teaches the electronic device (30) according to claim 1 (see above), but does not teach that at least one of the first substrate portion and the second substrate portion is a rigid substrate.
Rogers et al. does teach that at least one of the first substrate portion and the second substrate portion is a rigid substrate. (Rogers et al. Paragraph 5: modern PCB materials include fiber glass dielectrics for rigid PCBS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one of the first substrate portion and the second substrate portion could have been made of a rigid substrate material because modern PCB materials as taught by Rogers et al. are capable of high frequency signal conduction with minimal loss (Rogers et al. paragraph 5)
Regarding claim 11, Murukami teaches the electronic device (30) according to claim 1 (see above), but does not teach that at least a part of the substrate is a flexible substrate.
Rogers et al. does teach that at least a part of the substrate is a flexible substrate. (Rogers et al. Paragraph 5: modern PCB materials include polyimide dielectrics for flexible PCBs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least one of the first substrate portion and the second substrate portion could have been made of a flexible substrate material because modern PCB materials as taught by Rogers et al. are capable of high frequency signal conduction with minimal loss (Rogers et al. paragraph 5)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 6597062 B1): Stacked printed circuit boards and connections
Moshayedi (US 2003/0040166 A1): Stacked printed circuit boards and connections
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847